internal_revenue_service number release date index number ---------------------- -------------------------------------- --------------------------------- ---------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp2 plr-121777-15 date date legend plan a plan b company state country date date dear -------------- --------------------------------------------------- ---------------------------------------------------------------------------- --------------------------------- -------------- ------- ----------------------- --------------------------- this letter is in response to your ruling_request dated date submitted by your authorized representative and supplemented by correspondence from your authorized representative dated date concerning the treatment of plan a and plan b under sec_401 of the internal_revenue_code the code and its accompanying regulations the following facts and representations are submitted under penalties of perjury in support of your request the company is a distributor of manufactured goods with its principal offices located in state the company maintains plan a a defined_benefit_plan and plan b a defined_contribution_plan plan a was closed to new participants as of date but continues to provide ongoing accruals to the participants who were participating in the plan prior to date both plan a and plan b include single-sum distribution options available to all vested plan participants at termination of employment the single sum benefit provided by plan a is unsubsidized and is determined by converting the normal form of annuity benefit to a lump sum using the actuarial assumptions set forth in sec_417 in plr-121777-15 the case of plan b the single sum benefit is equal to the participant’s vested account balance and therefore does not require a similar conversion the company would like to aggregate plan a and plan b for purposes of satisfying the coverage and nondiscrimination tests as permitted under sec_1_401_a_4_-9 based on the above facts and representations you have requested a ruling that if plan a and plan b are aggregated for purposes of nondiscrimination testing and single sum benefits are available under both plans for all participants upon termination of employment then it is permissible to test such single sum benefits as a single optional form of benefit for purposes of satisfying the benefits rights and features test under sec_401 and sec_1_401_a_4_-4 sec_410 provides generally that a plan is a qualified_plan only if the classification of employees who benefit under the plan does not discriminate in favor of highly- compensated employees hces sec_410 provides that two or more plans can be aggregated for purposes of satisfying sec_410 but only if those plans are also aggregated for purposes of sec_401 sec_401 provides that a plan is a qualified_plan only if the contributions or benefits provided under the plan do not discriminate in favor of hces sec_1_401_a_4_-4 provides rules for determining whether the benefits rights and features provided under a plan ie all optional forms of benefit ancillary_benefits and other rights and features available to any employee under the plan are made available in a nondiscriminatory manner benefits rights and features provided under a plan are made available to employees in a nondiscriminatory manner only if each benefit right or feature satisfies the current availability requirement of paragraph b of that section and the effective availability requirement of paragraph c of that section sec_1_401_a_4_-4 provides that the current availability requirement is satisfied if the group_of_employees to whom a benefit right or feature is currently available during the plan_year satisfies sec_410 without regard to the average_benefit_percentage test of sec_1_410_b_-5 in determining whether the group_of_employees satisfies sec_410 an employee is treated as benefiting only if the benefit right or feature is currently available to the employee sec_1_401_a_4_-4 provides that specified conditions on the availability of a benefit right or feature such as requiring a specified percentage of the employee’s accrued_benefit to be non-forfeitable termination of employment death disability or hardship are disregarded in determining the employees to whom the benefit right or feature is currently available plr-121777-15 sec_1_401_a_4_-9 provides that a db dc plan is deemed to satisfy sec_1_401_a_4_-4 with respect to the current availability of a benefit right or feature other than a single sum benefit loan ancillary benefit or benefit_commencement_date including the availability of in-service withdrawals that is provided under only one type of plan defined benefit or defined contribution included in the db dc plan if the benefit right or feature is currently available to all non-highly compensated employees in all plans of the same type as the plan under which it is provided sec_1_401_a_4_-4 provides that the effective availability requirement is satisfied only if based on all of the relevant facts and circumstances the group_of_employees to whom a benefit right or feature is effectively available does not substantially favor hces sec_1_401_a_4_-4 provides that different optional forms of benefit exist if a distribution alternative is not payable on substantially the same terms as another distribution alternative the relevant terms include all terms affecting the value of the optional form such as the method of benefit calculation and the actuarial assumptions used to determine the amount distributed sec_1_401_a_4_-4 provides that an optional form of benefit may be aggregated with another optional form of benefit and treated as a single optional form provided that one of the two optional forms of benefit is of inherently equal or greater value than the other and the optional form of benefit of inherently equal or greater value separately satisfies the current and effective availability tests under sec_1_401_a_4_-4 the single sum benefits provided by plan a and plan b are two separate optional forms of benefit for purposes of benefits rights and features testing because different methods are used to calculate the amount of the two single sum benefits and different actuarial assumptions are used to determine the amount distributed the amount of the single sum benefit under plan a is calculated by converting the normal form of annuity benefit using the actuarial assumptions specified under sec_417 whereas the amount of the single sum benefit under plan b is the vested account balance in addition the single sum benefits provided by plan a and plan b are not eligible for the deemed satisfaction rule set forth in sec_1_401_a_4_-9 because single sum benefits are explicitly excluded from the list of benefits rights or features to which the rule applies the single sum benefits can be aggregated pursuant to sec_1_401_a_4_-4 however because the single sum benefit provided by plan a and the single sum benefit provided by plan b are both of inherently equal or greater value with respect to each other that is the single sum benefit provided under each plan is the minimum amount plr-121777-15 that can be paid on behalf of the accrued_benefit under each plan and therefore both single sum benefits are of equal value in relation to the accrued_benefit under the respective plans we conclude that the unsubsidized single sum benefit provided by plan a upon termination of employment and the single sum benefit provided by plan b upon termination of employment may not be treated as a single optional form of benefit under sec_1_401_a_4_-4 but may be aggregated for nondiscrimination testing purposes under sec_1_401_a_4_-4 notwithstanding that the benefit under plan a must be converted to a lump sum using sec_417 assumptions the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s linda s f marshall senior attorney qualified_plans branch office_of_chief_counsel tege
